267 F.2d 784
TUBULAR TEXTILE MACHINERY CORPORATION, Appellant, andJoseph Cohn and Eugene Cohn, Intervenors-Appellants,v.Frank R. REDMAN and Redman Process American Corporation, Appellees.
No. 353.
Docket 25698.
United States Court of Appeals Second Circuit.
Argued June 10, 1959.
Decided June 22, 1959.

Appeal from the United States District Court for the Southern District of New York; Richard H. Levet, Judge.
Harold H. Levin, New York City (Proskauer, Rose, Goetz & Mendelsohn, John Vaughan Groner, and Marvin E. Frankel, New York City, on the brief), for appellants.
Telford Taylor, of Taylor, Scoll & Simon, New York City (Taylor, Scoll & Simon, Kenneth Simon, and John Lowenthal, New York City, on the brief), for appellees.
Before HINCKS and MOORE, Circuit Judges, and SMITH, District Judge.
PER CURIAM.


1
On the grounds stated in the comprehensive opinion below, D.C.S.D.N.Y.1959, 173 F. Supp. 269.


2
The order is affirmed.